DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer (US 20150245126 A1).

With respect to claim 1, Shaffer discloses an electronic device, comprising: 
a housing (figs.1-5 #11); 
a male connector (figs.1-5 #19) disposed on the housing (Par.[0035]); 
fig.5 #109) in the housing and electrically connected to the male connector (Par.[0056-0057]); and 
at least one cavity (figs.2-4 #32,33) in the housing, wherein a portion of the cavity includes a contact (figs.2-3 #29,31) electrically connected to the battery (Par.[0040]).

With respect to claim 2, Shaffer discloses the electronic device according to claim 1, wherein the male connector comprises one of a male micro-USB connector, a male USB-mini connector, a male USB-C connector, and a male lightning connector (Par.[0048]).
With respect to claim 3, Shaffer discloses the electronic device according to claim 1, wherein the male connector is configured for connecting to a second electronic device (fig.1A #20)(Par.[0035]), and the battery is configured for charging the second electronic device when the second electronic device is connected to the electronic device via the male connector (Par.[0048] “Main PCB1 is electrically connected to plug 1 and may transfer electrical charge to and from the rechargeable ear bud batteries 39 and 27 via earbud electrical contacts 48 and 49, as well as the mobile device 200”)(Par.[0057] “Main PCB1 1004 may contain any firmware or other software needed to appropriately balance the charge directed to rechargeable batteries 39 and 27 and case rechargeable battery 109, and the charge exchanged between all three rechargeable batteries and a mobile device connected to case 11”).

Par.[0040]).

With respect to claim 5, Shaffer discloses the electronic device according to claim 4, wherein the battery is configured for charging the in-ear wireless headphone when the in-ear wireless headphone is positioned in the at least one cavity and electrically connected to the contact (Par.[0056]).

With respect to claim 6, Shaffer discloses the electronic device according to claim 1, further comprising a female connector (figs.1C,5A #36) electrically connected to the battery (Par.[0047]).

With respect to claim 7, Shaffer discloses the electronic device according to claim 6, wherein the battery is configured to be charged via a source of electrical power connected through the female connector (Par.[0047]).

With respect to claim 8, Shaffer discloses the electronic device according to claim 6, wherein the female connector (fig.1C #36) is disposed adjacent the at least one cavity (figs.2-4 #32,33).

With respect to claim 9, Shaffer discloses the electronic device according to claim 8, wherein the female connector (fig.1C #36) is disposed on a side (fig.1B,C #18) figs.1B,C #19) is disposed.

With respect to claim 10, Shaffer discloses the electronic device according to claim 8, wherein the female connector is disposed in a protruding portion of the housing (figs. 1B,C sidewall #18 protrudes from the base portion #12 of the case housing #11).

With respect to claim 11, Shaffer discloses the electronic device according to claim 1, wherein the at least one cavity forms an opening in a side of the housing opposite a side of the housing on which the male connector is disposed (as shown in figure 2A,B the male connector #19 is on an opposite side of the housing #11 as cavities #32,33).

With respect to claim 12, Shaffer discloses the electronic device according to claim 1, wherein: the male connector is configured for connecting to a second electronic device (fig.1A #20); the at least one cavity is configured for receiving an in-ear wireless headphone (fig.3D #34,35); and the battery is configured for simultaneously charging the second electronic device and the in-ear wireless headphone when the second electronic device is connected to the electronic device via the male connector, and the in-ear wireless headphone is positioned in the cavity (Par.[0006]).

With respect to claim 13, Shaffer discloses the electronic device according to claim 1, wherein the electronic device is portable (figs.1-5 #11).

With respect to claim 14, Shaffer discloses an electronic device, comprising: 
a housing (figs.1-5 #11); 
a connector (figs.1-5 #19) coupled to the housing (Par.[0035]); 
a battery (fig.5 #109) in the housing and electrically connected to the connector (Par.[0056-0057]); 
at least one cavity (figs.2-4 #32,33) in the housing; and 
a contact (figs.2-3 #29,31) at a bottom of the at least one cavity, wherein the contact is electrically connected to the battery (Par.[0040]).

With respect to claim 15, Shaffer discloses the electronic device according to claim 14, wherein the connector is configured for connecting to a second electronic device (fig.1A #20), and the battery is configured for charging the second electronic device when the second electronic device is connected to the electronic device via the connector (Par.[0048] “Main PCB1 is electrically connected to plug 1 and may transfer electrical charge to and from the rechargeable ear bud batteries 39 and 27 via earbud electrical contacts 48 and 49, as well as the mobile device 200”)(Par.[0057] “Main PCB1 1004 may contain any firmware or other software needed to appropriately balance the charge directed to rechargeable batteries 39 and 27 and case rechargeable battery 109, and the charge exchanged between all three rechargeable batteries and a mobile device connected to case 11”).

fig.3D #34,35).

With respect to claim 17, Shaffer discloses the electronic device according to claim 16, wherein the battery is configured for charging the in-ear headphone device when the in-ear headphone device is positioned in the at least one cavity and electrically connected to the contact (Par.[0056]).

With respect to claim 18, Shaffer discloses the electronic device according to claim 14, further comprising a second connector (figs.1C,5A #36) electrically connected to the battery, wherein the second connector is disposed adjacent the at least one cavity and in a protruding portion of the housing (Par.[0047]; figs. 1B,C sidewall #18 protrudes from the base portion #12 of the case housing #11).

With respect to claim 19, Shaffer discloses the electronic device according to claim 14, wherein the at least one cavity forms an opening in a side of the housing opposite a side of the housing where the connector is coupled to the housing (as shown in figure 2A,B the male connector #19 is on an opposite side of the housing #11 as cavities #32,33).

With respect to claim 20, Shaffer discloses the electronic device according to claim 1, wherein: the connector is configured for connecting to a second electronic fig.1A #20); the at least one cavity is configured for receiving an in-ear headphone device (fig.3D #34,35); and the battery is configured for simultaneously charging the second electronic device and the in-ear headphone device when the second electronic device is connected to the electronic device via the connector, and the in-ear headphone device is positioned in the cavity (Par.[0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beal (US 20140270234 A1) discloses an integrated wireless headset system. 
Selig et al (US 20150078575 A1) discloses an audio apparatus. 
Schrems (US 20170339482 A1) discloses wireless earbud charging system.
Minoo et al (US 20180091887 A1) discloses a wireless headset carrying case. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654